Citation Nr: 0407015	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  90-45 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder.

2.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder, 
secondary to nummular eczema with dyshidrosis and nervous 
manifestations.

3.  Entitlement to an increased, extraschedular evaluation 
for nummular eczema and dyshidrosis with nervous 
manifestations, currently rated 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from April 1965 to 
November 1966. 

The comes before the Board of Veterans' Appeals (Board) from 
April 1990 and June 1992 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The case was previously remanded to the RO in December 1990, 
March 1992, June 1993, and May 1998.  


REMAND

The veteran previously testified at a video conference 
hearing before an acting Veterans Law Judge of the Board in 
July 1997.  That acting Veterans Law Judge has since ceased 
employment at the Board.  Accordingly, the veteran must now 
be afforded the opportunity of an additional video conference 
hearing before a Veterans Law Judge of the Board who will be 
adjudicating his claims on appeal.  


The case is remanded for the following action:

The veteran should be scheduled for a 
video conference hearing before a 
Veterans Law Judge.  After the video 
conference Board hearing has been 
conducted, the case should be returned 
to the Board for further consideration, 
without further action by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




